Exhibit 4.1 CHS/COMMUNITY HEALTH SYSTEMS, INC. DEFERRED COMPENSATION PLAN January 1, 2008 TABLE OF CONTENTS Page ARTICLEI DEFINITIONS AND CONSTRUCTION 1 ARTICLEII ADMINISTRATION 5 ARTICLEIII PARTICIPATION 6 ARTICLEIV BENEFITS 7 ARTICLEV VESTING 8 ARTICLEVI TRUST 8 ARTICLEVII PAYMENT OF BENEFITS 8 ARTICLEVIII HARDSHIP DISTRIBUTIONS 10 ARTICLEIX CHANGE IN CONTROL 10 ARTICLEX NATURE OF THE PLAN 11 ARTICLEXI EMPLOYMENT RELATIONSHIP 11 ARTICLEXII AMENDMENT AND TERMINATION 11 ARTICLEXIII CLAIMS PROCEDURE 12 ARTICLEXIV MISCELLANEOUS 13 EXHIBIT A PRE-2005 PLAN DOCUMENT 14 - i - CHS/COMMUNITY HEALTH SYSTEMS, INC. DEFERRED COMPENSATION PLAN W I T N E S S E T H: WHEREAS, CHS/Community Health Systems, Inc. (the “Company”) has previously established and currently maintains the CHS/Community Health Systems, Inc. Deferred Compensation Plan (the “Plan”); and WHEREAS, the Company has previously amended and restated the Plan in order to establish a deferred compensation arrangement under the Plan for deferrals made on or after January 1, 2005, in compliance with Internal Revenue Code Section 409A and the guidance related thereto; and WHEREAS, the Company wishes to amend and restate the Plan to incorporate required provisions for compliance with Code Section 409A and the final Treasury regulations promulgated thereunder and to make certain other changes; NOW, THEREFORE, the Plan is hereby amended and restated, effective as of January 1, 2008, except as otherwise provided herein, as follows: ARTICLEI DEFINITIONS AND CONSTRUCTION 1.1Definitions.Where the following words and phrases appear in the Plan, they shall have the respective meanings set forth below, unless their context clearly indicates to the contrary: (1)Account:An account shall be established for a Member that is credited with amounts determined pursuant to Sections 4.1 and 4.2 of the Plan.As of any Determination Date, a Member’s benefit under the Plan shall be equal to the amount credited to his Account as of such date.If a Member has made an election to defer a portion of his Compensation until a specified date pursuant to Section 3.4, the account described herein shall consist of such subaccounts as are necessary to segregate such deferral from the other amounts deferred by the Member. (2)Affiliate:Any subsidiary of Community Health Systems, Inc., the corporate parent of the Company. (3)Bonus:A bonus paid by the Company or an Affiliate to a Member for services rendered or labor performed while a Member during a Plan Year other than an Incentive Compensation Bonus. (4)Bonuses:A Bonus or an Incentive Compensation Bonus. (5)Change in Control:The occurrence of any of the following events, but only to the extent such event would constitute a change in the ownership or effective control of CHS, or in the ownership of a substantial portion of the assets of CHS, as set - 1 - forth in Code Section 409A(a)(2)(A)(v) and defined in regulations promulgated by the U.S. Department of Treasury thereunder: (a)An acquisition (other than directly from CHS) of any voting securities of CHS (“Voting Securities”) by any Person (as the term person is used for purposes of Section13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”)) immediately after which such Person has Beneficial Ownership (within the meaning of Rule13d-3 promulgated under the Exchange Act) of more than 50% of the then-outstanding shares of Common Stock of CHS (“Shares”) or the combined voting power of CHS’ then-outstanding Voting Securities; provided, however, in determining whether a Change in Control has occurred pursuant to this Section2.1(f)(1), Shares or Voting Securities which are acquired in a Non-Control Acquisition (as hereinafter defined) shall not constitute an acquisition that would cause a Change in Control. A “Non-Control Acquisition” shall mean an acquisition by (i)an employee benefit plan (or a trust forming a part thereof) maintained by the Company or any Subsidiary, (ii)CHS or any Subsidiary, or (iii)any Person in connection with a Non-Control Transaction (as hereinafter defined); (b)The individuals who, as of the date hereof, are members of the Board of CHS (“Incumbent Board”), cease for any reason to constitute at least a majority of the members of the Board of CHS or, following a Merger (as hereinafter defined) that results in CHS having a Parent Corporation (as hereinafter defined), the board of directors of the ultimate Parent Corporation; provided, however, that if the election, or nomination for election, by the CHS common stockholders, of any new director was approved by a vote of at least two-thirds of the Incumbent Board of CHS, such new director shall, for purposes of the Plan, be considered as a member of the Incumbent Board of CHS; provided further, however, that no individual shall be considered a member of the Incumbent Board of CHS if such individual initially assumed office as a result of either an actual or threatened Election Contest (as described in Rule14a-11 promulgated under the Exchange Act) or other actual or threatened solicitation of proxies or consents by or on behalf of a Person other than the Board of CHS (“Proxy Contest”), including by reason of any agreement intended to avoid or settle any Election Contest or Proxy Contest; or (c)The consummation of: (1)A merger, consolidation or reorganization with or into the Company or in which securities of the Company are issued (“Merger”), unless such Merger, is a Non-Control Transaction. A Non-Control Transaction shall mean a Merger where: (A)the stockholders of CHS immediately before such Merger own, directly or indirectly, immediately following such Merger, at least 50% of the combined voting power of the outstanding voting securities of (x)the corporation resulting from such Merger (“Surviving Corporation”), if 50% or more of the combined voting power of the then outstanding voting securities of the Surviving Corporation is not Beneficially Owned, directly - 2 - or indirectly, by another Person (“Parent Corporation”), or (y)if there are one or more Parent Corporations, the ultimate Parent Corporation; and (B)the individuals who were members of the Incumbent Board of CHS immediately prior to the execution of the agreement providing for such Merger, constitute at least a majority of the members of the board of directors of (x)the Surviving Corporation, if there is no Parent Corporation, or (y)if there are one or more Parent Corporations, the ultimate Parent Corporation. (2)A complete liquidation or dissolution of CHS; or (3)The sale or other disposition of all, or substantially all, of the assets of CHS to any Person (other than a transfer to a Subsidiary or underconditions that would constitute a Non-Control Transaction with the disposition of assets being regarded as a Merger for this purpose or the distribution to the CHS’ stockholders of the stock of a Subsidiary or any other assets). Notwithstanding the foregoing, a Change in Control shall not be deemed to occur solely because any Person (“Subject Person”) acquired Beneficial Ownership of more than the permitted amount of the then-outstanding Shares or Voting Securities as a result of the acquisition of Shares or Voting Securities by CHS which, by reducing the number of Shares or Voting Securities then-outstanding, increases the proportional number of shares Beneficially Owned by the Subject Person, provided that if a Change in Control would occur (but for the operation of this sentence) as a result of the acquisition of Shares or Voting Securities by CHS, and after such share acquisition by CHS the Subject Person becomes the Beneficial Owner of any additional Shares or Voting Securities which increases the percentage of the then-outstanding Shares or Voting Securities Beneficially Owned by the Subject Person, then a Change in Control shall occur. (6)CHS:Community Health Systems, Inc., a Delaware corporation. (7)Code:The Internal Revenue Code of 1986, as amended. (8)Committee:The administrative committee appointed by the Company to administer the Plan, if any, which committee shall consist of the same persons designated by the Company pursuant to the terms of the Retirement Plan to act on behalf of the Company. (9)Company: CHS/Community Health Systems, Inc. (10)Company Matching Contributions:Contributions made to the Retirement Plan by the Company or an Affiliate on a Member’s behalf pursuant to Section 4.1(b) of the Retirement Plan or otherwise as provided for therein. (11)Compensation:The total base salary paid by the Company or an Affiliate during the Plan Year to or for the benefit of a Member for services rendered or labor performed while a Member as determined by the Company in its sole discretion. - 3 - (12)Contributing Member:
